Title: Elbridge Gerry to Thomas Jefferson, 12 June 1812
From: Gerry, Elbridge
To: Jefferson, Thomas


          My dear Sir, Cambridge 12th June 1812 
          On the 1st of may I addressed to you a letter, of which a copy is annexed. I conceive, by having been intercepted, it has shared the fate, which often attends my letters.
          We are in anxious expectation, that the Cord will be cut, which has too long confined us to the views & interest of our commerical Competitors May God grant to us this event; it will save our Country.
          With the most sincere esteem, attachment, & respect—your unfeigned friendE. Gerry
         